                  Case 1:19-cv-01320-SLC Document 57 Filed 02/12/21 Page 1 of 1




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                             86 Chambers Street
                                                             New York, New York 10007

                                                             February 11, 2021
        By ECF
        Hon. Sarah L. Cave
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, NY 10007
                       Re:     Cordero v. United States, 19 CV 1320 (SLC)
        Dear Judge Cave:

                This Office represents the United States in this negligence action brought pursuant to the
        Federal Tort Claims Act. The case is assigned to Your Honor for all purposes. On February 10,
        2021, the Court held a telephonic conference concerning the Government’s motion to compel
        Plaintiff to execute certain medical release authorizations. See Dkt. No. 49. At the conclusion of
        the conference, the Court directed the parties to jointly submit to the Court the report of
        Plaintiff’s medical expert and Plaintiff’s deposition transcript. As discussed during the
        conference, because these documents contain medical information concerning Plaintiff, the
        parties respectfully request leave to submit these records under seal.

The Motion at ECF No. 54 for the                             Respectfully,
documents at ECF No. 55 and 56 to
remain under seal as visible only to                         AUDREY STRAUSS
the parties and the Court is                                 United States Attorney for the
GRANTED.                                                     Southern District of New York
                                                               Counsel for Defendant United States
The Clerk of Court is directed to close                        of America
ECF No. 54.
                                                      By:    /s/ Brandon Cowart
SO ORDERED          2/12/2021
                                                             BRANDON H. COWART
                                                             Assistant United States Attorney
                                                             Telephone: (212) 637-2693
                                                             Email: brandon.cowart@usdoj.gov

        Encl. (filed under seal)

        cc:    Igor Grichanik (by ECF)
                 Counsel for Plaintiff
